Citation Nr: 0502106	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The December 2002 rating decision granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 50 
percent evaluation for this disability.

The veteran testified before the undersigned by 
videoconference in January 2005. During the hearing, the 
veteran and his representative requested that this case be 
advanced on the docket because the veteran was over 75 years 
of age.  By letter dated in January 2005, the Board ruled 
favorably on the motion to advance this case on the docket.  
See 38 C.F.R. § 20.900(c) (2004). 


REMAND

The record reflects that service connection for PTSD was 
established by rating decision dated in December 2002.  The 
veteran appealed this initial rating determination based upon 
his contention that the severity of his PTSD symptomatology 
warranted a higher rating evaluation than the assigned 50 
percent. 

The veteran reported during the January 2005 videoconference 
hearing that symptomatology associated with his service-
connected PTSD had not been adequately evaluated during VA 
examination December 2002.  It is his contention that the 
severity of his symptomatology was not fully appreciated on 
clinical and diagnostic examination.  In particular, he 
maintains that the extent of social and industrial impairment 
was not accurately assessed as demonstrated by the assigned 
Global Assessment of Function (GAF) score.

The Board finds that a reexamination is necessary to make a 
decision in this case because there is indication of an 
increase in severity since the last examination.  See Glover 
v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 
Vet. App. 400 (1997); VAOPGCPREC 11-95.  The December 2002 VA 
examiner noted in the report that the veteran was not 
prescribed any medication for his PTSD at that time.  The 
veteran testified during the January 2005 hearing, however, 
that he is currently taking prescription medication for his 
PTSD.  This indicates that the veteran's PTSD may have 
increased in severity since the December 2002 examination.  

Additional testimonial evidence was presented by the veteran 
and his wife concerning the nature and extent of symptoms 
associated with the service-connected disability.  Lay 
statements such as these are deemed competent with regard to 
the description of the symptoms of the veteran's PTSD.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Board finds that a current VA examination is warranted.

The veteran has also reported he is in receipt of ongoing 
outpatient treatment at a VA medical facility.  It is the 
opinion of the Board that these records should be obtained 
for consideration in this matter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board determines that 
further development is warranted.  While the Board regrets 
the further delay that the remand of this issue will cause, 
it recognizes that due process considerations require such 
action.  Accordingly, this matter is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C. for the 
following:   

1.  The RO should furnish the veteran the 
appropriate release of information forms in 
order to obtain copies of all VA and private 
medical records pertaining to treatment for 
PTSD from March 2004 to the present, which 
have not been previously submitted.

2.  The RO should schedule the veteran for a 
VA examination by an examiner with 
appropriate expertise in order to determine 
the severity of his service-connected PTSD.  
All necessary tests and studies deemed 
necessary should be conducted.  The examiner 
should express an opinion regarding the 
extent to which PTSD affects the veteran's 
occupational and social functioning.  It is 
requested that the examiner include a GAF 
score as to the veteran's service-connected 
PTSD with an explanation of the numeric code 
assigned.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.

3.  Thereafter, the RO should re-adjudicate 
the issue on appeal, to include consideration 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  The supplemental 
statement of the case must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition of the matter on appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




